Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 27-29 and 32-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 7-21 of U.S. Patent No. 10594849 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 27-29 and 32-46 in present application are covered by claims 1, 4-5, and 7-21 of U.S. Patent No. 10594849 B2 and claims 27-29 and 32-46 of the present application is a broader form of claims 1, 4-5, and 7-21 of U.S. Patent No. 10594849 B2. 
A)	The table below demonstrate mapping of claim 27 of instant application and claim 1 of U.S. Patent No. 10594849 B2.
Instant application No. 16821426
U.S. Patent No. 10594849 B2
27. A mobile phone cover for use with a mobile phone, comprising: a first screen of the mobile phone cover; a second screen of the mobile phone cover operable to be folded and unfolded with respect to the first screen of the mobile phone cover; a third screen of the mobile phone cover; and a panel of the mobile phone cover, wherein the panel comprises a first side and a second side, wherein the first side and the second side comprise opposite sides of the panel, wherein the second screen of the mobile phone cover is disposed on the first side and faces in a same direction as a display of the mobile phone when the panel is closed with respect to the mobile phone, and wherein the third screen of the mobile phone cover is disposed on the second side and faces in an opposite direction as the display of the mobile phone when the panel is closed with respect to the mobile phone.
A mobile phone cover for use with a mobile phone, comprising: a first 
screen of the mobile phone cover;  a second screen of the mobile phone cover configured to be folded and unfolded with respect to the first screen of the mobile phone cover;  a panel of the mobile phone cover;  a third screen of the mobile phone cover, wherein the panel comprises a first side and a second side, wherein the first side and the second side comprise opposite sides of the panel, wherein the second screen of the mobile phone cover is located on the first side and faces in a same direction as a display of the mobile phone when the panel is closed with respect to the mobile phone, and wherein the third screen of the mobile phone cover is located on the second side and faces in an opposite direction as the display of the mobile phone when the panel is closed with respect to the mobile phone;  and one or more processors operatively coupled to the 
notification relating to the received communication for the mobile application, the type of communication, or the contact on one or more of the first screen, the second screen, and the third screen. 


The claims of instant application encompass the same subject matter. Therefore, the instant application claim 27 anticipated by the claim 1 of U.S. Patent No. 10594849 B2 because it is readily known by one of ordinary skill in the art as a routine skill to interchangeably use the terms as mentioned above in the communication network. To the extent that the instant claims are broaden and therefore generic to the claimed invention of claim 1 of U.S. Patent No. 10594849 B2, in re Goodman 29 USPQ 2d 2010 
B)	Claims 28-29 of instant application correspond to claims 4-5 of allowed U.S. Patent No. 10594849 B2.
C)	Claims 32-46 of instant application correspond to claims 7-21 of allowed U.S. Patent No. 10594849 B2.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 27-28, 30, 34, and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov (US 20150312884 A1) in view of JUNG (US 20160246559 A1). 

	However, Kharitonov does not explicitly teach second screen of the mobile phone cover configured to be folded and unfolded with respect to the first screen of the mobile phone cover, and wherein the panel comprises a first side and a second side, wherein the first side and the second side comprise opposite sides of the panel, wherein the second screen of the mobile phone cover is disposed on the first side and faces in a same direction as a display of the mobile phone when the panel is closed with respect to the mobile phone, and wherein the third screen of the mobile phone cover is disposed on the second side and faces in an opposite direction as the display of the mobile phone when the panel is closed with respect to the mobile phone.  
 	In the same field of endeavor, JUNG teaches second screen of the mobile phone cover configured to be folded and unfolded with respect to the first screen of the mobile phone cover (JUNG, ¶0009, foldable display units configured to be folded and unfolded with respect to the first or second display unit), and wherein the panel comprises a first side and a second side (JUNG, ¶0050, display panel includes a first side and second side), wherein the first side and the second side comprise opposite sides of the panel (JUNG, ¶0048, first and second side surfaces can be opposing side surfaces of the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JUNG into invention of Kharitonov in order to configure a foldable display which can be arranged into various configurations for purpose of portability and various other uses such as user convenience (JUNG, ¶0007). 
As per claim 28 as applied to claim 27 above, Kharitonov teaches wherein the first screen and the second screen are coupled via one or more hinges (Kharitonov, ¶0075, elements that comprises the case made from any other suitable joining method (i.e. hinges)).
As per claim 30 as applied to claim 27 above, Kharitonov does not explicitly teach a fourth screen that is configured to be folded and unfolded with respect to one or more of the other screens.
In the same field of endeavor, JUNG teaches  a fourth screen that is configured to be folded and unfolded with respect to one or more of the other screens (JUNG, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of JUNG into invention of Kharitonov in order to configure a foldable display which can be arranged into various configurations for purpose of portability and various other uses such as user convenience (JUNG, ¶0007).
As per claim 34 as applied to claim 27 above, Kharitonov teaches wherein one or more of the first screen, the second screen, and the third screen are operable to provide a touch-sensitive, graphical keyboard (Kharitonov, ¶0054, display touch screen, keypad).
As per claim 39 as applied to claim 27 above, Kharitonov teaches, wherein one or more of the first screen, the second screen, and the third screen are operable to mirror the display of the mobile phone (Kharitonov, ¶0050, display element configured to provide visual display by reflecting or mirroring the display of electronic communication device).  
As per claim 40 as applied to claim 27 above, Kharitonov teaches, wherein one or both of: (1) the mobile phone cover wirelessly communicates with the mobile phone, and (2) the mobile phone wirelessly communicates with the mobile phone cover (Kharitonov, ¶0047, case 101 and electronic device 200 have wired or wireless connection). 
As per claim 41 as applied to claim 27 above, Kharitonov teaches, wherein one or both of: (1) the mobile phone cover communicates with the mobile phone via a wired 
As per claim 42 as applied to claim 27 above, Kharitonov teaches, wherein the mobile phone cover can be recharged by drawing energy via the mobile phone (Kharitonov, ¶0052, Fig.10, charging and recharging by power or energy via the electrical power of the electronic device or vice versa). 
As per claim 43 as applied to claim 27 above, Kharitonov teaches, wherein the mobile phone can be recharged by drawing energy via the mobile phone cover (Kharitonov, ¶0052, Fig.10, charging and recharging by power or energy via the electrical power of the electronic device or case 101).
As per claim 44 as applied to claim 27 above, Kharitonov teaches, wherein the mobile phone cover comprises one or more wireless transceivers (Kharitonov, Fig.10, wireless array 21; also see ¶0062, antenna). 
As per claim 45 as applied to claim 27 above, Kharitonov teaches, wherein the mobile phone cover comprises one or more wireless transceivers that are operable to provide cellular communications (Kharitonov, ¶0062 and Fig.10, wireless array or antenna for wireless communications). 
As per claim 46 as applied to claim 27 above, Kharitonov teaches, wherein the mobile phone cover comprises one or more wireless transceivers that are operable to provide one or more of BluetoothPage 5 of 7U.S. Application No. Unassigned, filed March 17, 2020 Attorney Docket No. 62808US02Preliminary Amendment dated March 17, 2020communications, IEEE 802.11 communications, WiFi communications, Zigbee communications, and wireless local area network (WLAN) 

B)	Claims 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov (US 20150312884 A1) in view of JUNG (US 20160246559 A1) and further in view of DONG (US 20160212183 A1). 
 	As per claim 29 as applied to claim 27 above, Kharitonov in view of JUNG does not explicitly teach wherein the first screen and the second screen are operable as a composite display when the second screen is unfolded with respect to the first screen.  
 	In the same field of endeavor, DONG teaches wherein the first screen and the second screen are operable as a composite display when the second screen is unfolded with respect to the first screen (DONG, ¶0069, first display region and second display region merge/composite display region when is in unfolded state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DONG into invention of Kharitonov and JUNG in order for multipurpose conferencing terminal with two display region which can be in fold or unfolded state to improve operating experience of a user (DONG, ¶0076). 
 	As per claim 31 as applied to claim 30 above, Kharitonov in view of JUNG does not explicitly teach, wherein at least two of the first screen, the second screen, the third screen, and the fourth screen form a composite display.  
 	In the same field of endeavor, DONG teaches wherein at least two of the first screen, the second screen, the third screen, and the fourth screen form a composite 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DONG into invention of Kharitonov and JUNG in order for multipurpose conferencing terminal with two display region which can be in fold or unfolded state to improve operating experience of a user (DONG, ¶0076). 
 	As per claim 32 as applied to claim 27 above, Kharitonov in view of JUNG does not explicitly teach, wherein at least two of the first screen, the second screen, and the third screen form a composite display.  
In the same field of endeavor, DONG teaches wherein at least two of the first screen, the second screen, and the third screen form a composite display (DONG, ¶0069, first display region and second display region merge/composite one display region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DONG into invention of Kharitonov and JUNG in order for multipurpose conferencing terminal with two display region which can be in fold or unfolded state to improve operating experience of a user (DONG, ¶0076). 
 	As per claim 33 as applied to claim 27 above, Kharitonov in view of JUNG does not explicitly teach, wherein one or more of the first screen, the second screen, and the third screen are operable independent of the display of the mobile phone.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of DONG into invention of Kharitonov and JUNG in order for multipurpose conferencing terminal with two display region which can be in fold or unfolded state to improve operating experience of a user (DONG, ¶0076). 

C)	Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kharitonov (US 20150312884 A1) in view of JUNG (US 20160246559 A1) and further in view of LEE (US 20160054759 A1). 
 	As per claim 35 as applied to claim 27 above, Kharitonov in view of JUNG does not explicitly teach, wherein one or both of the first screen and the second screen are turned off or placed in a sleep state when the second screen is folded with respect to the first screen.  
In the same field of endeavor, LEE teaches wherein one or both of the first screen and the second screen are turned off or placed in a sleep state when the second screen is folded with respect to the first screen (LEE, ¶0110 and ¶0124, the first and second screen turn off or go into sleep mode or driving mode when they are folded). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 36 as applied to claim 27 above, Kharitonov in view of JUNG does not explicitly teach, wherein one or both of the first screen and the second screen are turned on or placed in an active state when the second screen is unfolded with respect to the first screen.  
In the same field of endeavor, LEE teaches wherein one or both of the first screen and the second screen are turned on or placed in an active state when the second screen is unfolded with respect to the first screen (LEE, ¶0132-133, first and second screen are switching or turned on when they are unfolded with respect to each other). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LEE into invention of Kharitonov and JUNG in order to use a cover device as a dual display unit for conveniently using while in-use patterns are diversified (LEE, ¶0012). 
As per claim 37 as applied to claim 27 above, Kharitonov in view of JUNG teaches the third screen is turned on or o placed in an active state when the panel is folded (JUNG, ¶0052, the third screen is activated or turned on when panel is folded).  
	However, Kharitonov in view of JUNG does not explicitly teach, wherein the second screen is turned off or placed in a sleep state.
	In the same field of endeavor, LEE teaches wherein the second screen is turned off or placed in a sleep state (LEE, ¶0110 and ¶0124, the second screen turn off or into sleep mode or driving mode). 

As per claim 38 as applied to claim 27 above, Kharitonov in view of JUNG teaches the third screen is turned off or placed in a sleep state when the panel is folded (JUNG, ¶0052, the third screen is deactivated or turned off when panel is folded). 
However, Kharitonov in view of JUNG does not explicitly teach, wherein the second screen is turned on or placed in an active state.
In the same field of endeavor, LEE teaches wherein the second screen is turned on or placed in an active state (LEE, ¶0132-133, second screen is switching or turning on). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of LEE into invention of Kharitonov and JUNG in order to use a cover device as a dual display unit for conveniently using while in-use patterns are diversified (LEE, ¶0012). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643